          Case 1:19-cr-00838-PAE Document 24 Filed 05/29/20 Page 1 of 2



   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK

   UNITED STATES OF AMERICA

                   v.                                         NOTICE OF APPEARANCE

   AMIT AGARWAL,                                              19 Cr. 838 (PAE)

                           Defendant.




       PLEASE TAKE NOTICE that Peter M. Skinner of Boies, Schiller Flexner LLP, being

admitted to practice in this Court, hereby enters his appearance as counsel on behalf of

Defendant Amit Agarwal.

Dated: Brooklyn, New York
       May 29, 2020

                                                     Respectfully submitted,

                                                     BOIES SCHILLER FLEXNER LLP

                                                     By: .  /s/ Peter M. Skinner
                                                              Peter M. Skinner
                                                     55 Hudson Yards
                                                     New York, New York 10001
                                                     T: (212) 303-3654
                                                     F: (212) 446-2350
                                                     pskinner@bsfllp.com

                                                     COUNSEL FOR DEFENDANT
          Case 1:19-cr-00838-PAE Document 24 Filed 05/29/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of May 2020, a copy of the foregoing NOTICE OF

APPEARANCE was filed with the Clerk of the Court, Southern District of New York, and will

be sent via email and electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF).

                                                      /s/ Peter M. Skinner
                                                      Peter M. Skinner




                                                  2
